Citation Nr: 1451889	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  06-29 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a low back disability prior to March 20, 2000, and to a rating higher than 20 percent since.

2.  Entitlement to a rating higher than 10 percent for a left ankle and foot disability other than hallux valgus and osteoarthritis.

3.  Entitlement to an initial rating higher than 10 percent for inactive tuberculosis.

4.  Entitlement to an effective date earlier than February 25, 2005, for the grant of service connection for the left foot hallux valgus and osteoarthritis.

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1961 to March 1964, from May 1981 to May 1984, and from November 1987 to December 1991.  He also had additional service in the Puerto Rico Army Reserve National Guard (PRARNG), including active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

He appealed to the Board of Veterans' Appeals (Board/BVA) from December 1993 and August 2005 rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs).

In a much earlier June 1964 rating decision, the RO granted service connection for post-operative residuals of a fracture of the sesamoid bone of the left foot and assigned an initial 10 percent rating.  In an August 1982 decision, that rating was reduced to 0 percent (i.e., noncompensable) prospectively effective as of November 1, 1982.  In a September 1986 decision, service connection was granted for lumbar myositis and associated left sciatic neuritis (i.e., low back disability) and an initial 10 percent rating assigned for this additional disability.  As well, the RO amended the August 1982 decision, finding that the noncompensable rating for the Veteran's service-connected left foot disability should date back to May 31, 1984, rather than November 1, 1982.

In December 1991, the Veteran filed for increased ratings for his left ankle and foot disability and low back disability.  In the December 1993 decision at issue here, the RO, in relevant part, confirmed and continued the 10 percent rating for the low back disability, but granted a 10 percent rating for his left ankle post-operative residuals, including an associated scar, recharacterized as degenerative joint disease (DJD) of the left ankle.  He appealed for even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability, absent express indication otherwise).


In an April 2000 decision since issued, the RO granted a higher 20 percent rating for his low back disability, as of March 20, 2000, the date of the VA compensation examination showing worsening symptoms.  He since has continued to appeal for an even higher rating.  See id.

In August 2002 and May 2003, the Board remanded these claims for further development and consideration.

In an August 2005 rating decision also at issue in this appeal, the RO, in relevant part, granted service connection for inactive tuberculosis and assigned an initial 10 percent rating retroactively effective from July 22, 1986.  The Veteran appealed that initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals an initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of the award when the disability may have been more severe than at others).

In a February 2006 rating decision, the RO, in relevant part, granted service connection for left foot hallux valgus and osteoarthritis and assigned an initial 20 percent rating retroactively effective as of February 25, 2000.  But the RO confirmed and continued the 10 percent rating already in effect for the post-operative residuals, including the scar.  The Veteran appealed the effective date assigned for the grant of service connection for the left foot hallux valgus and osteoarthritis, which the RO continued to deny in a later August 2006 rating decision since issued.

In September 2008 and February 2012, the Board, in relevant part, remanded the claim for a higher initial rating for the inactive tuberculosis for further development and consideration.

In August 2012, the RO granted service connection for left lumbar radiculitis associated with the low back disability and assigned an initial 10 percent rating retroactivelyl effective as of October 14, 2010.  The RO confirmed and continued the existing 20 percent rating for the underlying low back disability, the 20 percent rating for the left foot hallux valgus and osteoarthritis, and the 10 percent rating for the left foot post-operative residuals and scar.

In January 2013, the Board once again remanded these claims for still further development and consideration.

As concerning the left ankle and foot disability, the Board notes the December 1993 rating decision at issue granted an increased, 10 percent, rating for left ankle DJD, which previously had been diagnosed as residuals of a fractured sesamoid bone of the left foot, to include an associated scar.  At the time of the Board's May 2003 remand, the claim was characterized as entitlement to a rating higher than 10 percent for a left ankle disorder.  In its more recent April 2010 decision, the RO continued a 10 percent rating for the Veteran's left ankle under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271, which concerns limitation of motion of the ankle.  However, in its February 2006 decision granting service connection for left foot hallux valgus and osteoarthritis, the RO continued the 10 percent rating for the post-operative residual scar on the left foot under 38 C.F.R. § 4.118, DC 7804, for superficial scars that are painful on examination.  Due to the various evaluations of the Veteran's left foot and ankle disability, in its most recent January 2013 remand the Board recharacterized the claim as entitlement to a rating higher than 10 percent for left foot and ankle disability other than hallux valgus and osteoarthritis.

So the claims now concern whether the Veteran warrants entitlement to a rating higher than 10 percent for his low back disability prior to March 20, 2000, and to a rating higher than 20 percent since; a rating higher than 10 percent for his left ankle and foot disability other than hallux valgus and osteoarthritis; an initial rating higher than 10 percent for his inactive tuberculosis; and an effective date earlier than February 25, 2005, for the grant of service connection for his left foot hallux valgus and osteoarthritis.


Further, in its January 2013 remand, the Board referred three other claims to the RO since the Agency of Original Jurisdiction (AOJ) for appropriate action.  These claims were for a parental dependency appeal, which the Board could not verify had been perfected, and claims of entitlement to a dependency allowance for the Veteran's children and service connection for a right lower extremity disability, including as secondary to service-connected disability, which had been raised by the record but not yet initially adjudicated by the RO.  38 C.F.R. § 19.9(b) (2014); see Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).  As there still is no indication in the physical or electronic claims file that any action has occurred regarding these other claims, the Board is again referring them to the RO as the AOJ for appropriate action.

Unfortunately, even as concerning the claims that are currently on appeal to the Board, yet another remand is required, in part, due to noncompliance with the Board's prior January 2013 remand directives.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).


REMAND

The Board sincerely regrets the additional delay that inevitably will result from again remanding - rather than deciding - these claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

As already alluded to, a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall, 11 Vet. App. at 271.  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  There are times when substantial, even if not total or exact, compliance with a remand directive is sufficient.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Such is not the case here, however.

With regards to his earlier-effective-date claim, the Board remanded this claim in January 2013 since the Veteran had not been issued a statement of the case (SOC) concerning this claim or given an opportunity in response to complete the steps necessary to perfect his appeal of this claim by also filing a timely substantive appeal (VA Form 9 or equivalent).  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  A review of the claims file reflects that he still has not been issued an SOC concerning this claim.  Therefore, this claim unfortunately must be remanded once again for compliance with this prior directive.

Further, in its January 2013 remand, the Board directed that the Veteran undergo another VA compensation examination reassessing the severity of his inactive tuberculosis.  The examination report was to include the results of a pulmonary function test (PFT), unless contraindicated, as well as specify whether the Veteran had certain enumerated symptoms owing to this disease.  While there are results from a PFT from February 2014 of record, a complete VA examination report is not of record.  Therefore, assuming one exists, it must be associated with the claims file so it, too, may be considered.  If a complete examination was not performed, as directed, one must be provided.  See Stegall, 11 Vet. App. at 271.

With regards to his claims for higher ratings for his low back and left ankle and foot disabilities, the Board is mindful of the length of time these claims have been on appeal, as well as the Veteran's July 2014 letter complaining about this delay.  

However, he reported in a statement dated in March 2013 that his orthopedic conditions had worsened in that past year, so since his last VA examinations.  He reported inability to walk any distance without extreme back and foot pain, as well as use of a back support belt and a walking cane.  So while the Board acknowledges and sincerely apologizes for the long delay in deciding these claims, it has a statutory duty to remand these increased-rating claims for his low back and left ankle and foot disabilities to assist in their further development by determining whether these disabilities are indeed continuing to get worse.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the claims are again REMANDED for the following additional development and consideration:

1.  Provide the Veteran and his representative an SOC in response to the timely NOD concerning the denial of the claim for an effective date earlier than February 25, 2005, for the grant of service connection for the left foot hallux valgus and osteoarthritis.  In response to this SOC, give them time to submit a timely substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect the appeal of this claim to the Board.  Inform them of the amount of time they have for doing this, i.e., generally speaking, 60 days from the receipt of this SOC.  See 38 C.F.R. §§ 20.202, 20.300-06.


2.  Associate with the claims file the Veteran's complete VA compensation examination report for his inactive tuberculosis - that is, the report of the evaluation performed as a result of the Board's January 2013 remand directive.  Merely the results of the February 2014 PFT are insufficient.

If a complete report does not exist or a complete VA compensation examination for inactive tuberculosis was not completed, schedule a VA compensation examination reassessing the severity this service-connected disability.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination, including a complete copy of this remand.  All indicated tests and studies should be performed and all findings set forth in detail.

The examination report should specifically include a PFT, including post-bronchodilator FVC, FEV-1, FEV-1/FVC, DLCO (SB), and maximum exercise capacity.  If the DLCO (SB) or maximum exercise capacity test is not performed, the examiner should provide reasons stating why the test would not be useful or valid in evaluating the nature and extent of the Veteran's disability.  Similar reasons should be provided if post-bronchodilator values are not provided.  The examiner should also indicate whether the Veteran has cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or whether he requires outpatient oxygen therapy, as a result of inactive tuberculosis.


The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

3.  Schedule a new VA spine examination reassessing the severity of the Veteran's low back disability.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination, including a complete copy of this remand.  All indicated tests and studies should be performed and all findings set forth in detail.

The examiner is specifically requested to report the range of motion of the low back in degrees of arc, also specifying, in comparison, normal range of motion.  See 38 C.F.R. § 4.71a, Plate V.

If the Veteran demonstrates limitation of motion, the examiner must specifically comment on the extent, if any, to which pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran, results in functional loss.  The examiner should carefully elicit all of the Veteran's subjective complaints concerning his low back disability and offer an opinion as to whether there is adequate objective pathology present to support these subjective complaints.

If possible, the examiner should assess the extent of any pain and describe the extent of any incoordination, weakened movement, and premature or excess fatigability on use.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  This, for example, would include specifying at what point the Veteran begins experiencing pain in his range of motion and the additional limitation of motion he experiences in this circumstance.

It also should be clarified whether he has ankylosis of this segment (thoracolumbar) of his spine and, if he does, whether it is favorable versus unfavorable.

The examiner should also assess whether the Veteran has any neurological manifestations associated with his low back disability other than his service-connected left lumbar radiculitis - but especially including any sciatica or radiculopathy or any bowel and bladder dysfunction.  If he does, then also comment on the severity of this additional disability, again, assuming it is associated with the low back disability so part and parcel of it or a residual complication.

Also, if possible, the examiner should indicate whether the Veteran has had incapacitating episodes during the last 12 months and, if so, the number of episodes and the duration of them.*

*According to Note (1) in 38 C.F.R. § 4.71a, Diagnostic Code 5243, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS), i.e., disc disease, which requires bed rest prescribed by a physician and treatment by a physician.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

4.  As well, schedule a new VA compensation examination reassessing the severity of the Veteran's left ankle and foot disability other than hallux valgus and osteoarthritis.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination, including a complete copy of this remand.  All indicated tests and studies should be performed and all findings set forth in detail.

It is requested that the VA examiner specifically indicate all present symptoms and manifestations attributable to the service-connected left ankle and foot disability other than hallux valgus and osteoarthritis.

When reassessing the severity of this disability, the examiner must specify the range of motion of the left ankle on dorsiflexion and plantar flexion.  These ranges of motion should be measured in degrees, with normal range of motion additionally indicated for comparison.  For VA compensation purposes, normal dorsiflexion is considered to be from 0 to 20 degrees and normal plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

If motion is so restricted that there is what amounts to ankylosis, favorable or unfavorable, then this must be expressly indicated and at what angle.

The examiner must also determine whether there are objective clinical indications of pain/painful motion, weakened movement, premature/excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range-of-motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the left foot and ankle are subject to prolonged, repetitive motion or use over a period of time.  And this determination also should be portrayed, if feasible, in terms of the degree of additional range of motion lost due to these factors.

With regard to the post-operative scar, there needs to be description of the current manifestations of the scar, including the size of the scar, functional impairment associated with the scar, and whether the scar is deep, unstable, painful or otherwise symptomatic.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

5.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his attorney another supplemental SOC (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



